Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Pursuant to § 240.14a-12 NRDC ACQUISITION CORP. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: This filing consists of an investor presentation made by Richard A. Baker, Chief Executive Officer of NRDC Acquisition Corp., and Stuart Tanz in a series of meetings beginning August 27, 2009 in connection with the proposed transactions contemplated by the Framework Agreement, dated as of August 7, 2009, between NRDC Acquisition Corp. and NRDC Capital Management, LLC, pursuant to which NRDC Acquisition Corp. will continue its business as a corporation that will qualify as a real estate investment trust for U.S. federal income tax purposes, commencing with its taxable year ending December 31, 2010. Investor Presentation Notices Forward-Looking Statements This investor presentation includes forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 and certain statements and comments made during the course of this call including statements regarding the expected completion and effects of the proposed transactions are considered forward looking statements as defined in Section 21E of the Securities Exchange Act of 1934.These statements include risks and uncertainties and assumptions that may cause actual results to differ. Words such as expect, estimate, project, budget, forecast, anticipate, intend, plan, may, will, could, should, believes, predicts, potential, continue, and similar expressions are intended to identify such forward-looking statements. These forward-looking statements include, without limitation, our expectations with respect to future performance, anticipated financial impacts of the proposed transactions, certificate of incorporation and warrant amendments and related transactions; approval of the proposed certificate of incorporation and warrant amendments and related transactions by stockholders and warrantholders, as applicable; the satisfaction of the closing conditions to the proposed transactions, certificate of incorporation and warrant amendments and related transactions; and the timing of the completion of the proposed transactions, certificate of incorporation and warrant amendments and related transactions.For a description of risks that could cause actual results to differ materially from these forward-looking statements please review the press releases and reports filed by us with the SEC. All forward-looking statements are based on information available to us on the date of this call and we do not undertake any obligation to publicly update or revise any forward-looking statements as a result of new information in the future. Note to Investors In connection with the proposed transactions we have filed a preliminary proxy statement regarding the proposed transactions with the SEC and intend to mail a definitive proxy statement to our stockholders and warrantholders.Before making any voting decision investors are urged to read the preliminary proxy statement and the definitive proxy statement when it becomes available because they contain important information about the proposed transactions. Stockholders and warrantholders will also be able to obtain a copy of the preliminary and definitive proxy statements, without charge, once available, at the SECs Internet site at http://www.sec.gov or by directing a request to: NRDC Acquisition Corp., 3 Manhattanville Road, Purchase, NY 10577, Attention: Joseph Roos, Telephone (914) 272-8066. We and our directors, executive officers, affiliates and other persons may be deemed to be participants in the solicitation of proxies for the special meetings of our stockholders and warrantholders to approve the proposed transactions. A list of the names of those directors and officers and descriptions of their interests in us is contained in our annual report.You may also obtain additional information about the interests of our directors, officers and stockholders in the proposed transactions by reading the preliminary proxy statement that we filed and the definitive proxy statement and other relevant materials that we will file with the SEC when they become available. - 2 - Overview Overview Company: Transaction Type: REIT Book Equity Value: Public Shares Outstanding: Ticker/Exchange: NRDC Stock Price Trust Value per Share: Warrants Outstanding: Public Founders Total Estimated Transaction Timeline: Record Date Shareholder Meeting Date Closing Date (1) NRDC Acquisition Corp. (NRDC) to be named Retail Opportunity Investments Corp. (ROI). (2) Includes 150,000 shares to be retained by non-founder related directors. Retail Opportunity Investments Corp. (ROI) (1) Conversion to perpetual existence equity retail REIT Up to approx. $400 million 41.5 million (2) NAQ / NYSE Amex $9.82 (August 26, 2009) $9.89 (July 31, 2009) 41.4 million 8.0 49.4 million TBD Late October Late October - 4 - Transaction Overview Convert NRDC into a equity retail REIT Elect REIT status in 2010 Amend charter to provide for perpetual existence Change name to Retail Opportunity Investments Corp. Add customary REIT ownership limitations and related provisions Increase authorized shares from 106 million to 550 million shares Eliminate classified status of Board of Directors Strengthen alignment of interest and eliminate founder shares CEO has begun to acquire shares and is committed to invest $5.0 million Founders to cancel 10.125 million shares Each non-founder related director to reduce shares held from 45,000 to 25,000 Amend existing warrants outstanding to mitigate dilution to stockholders Increase exercise price from $7.50 to $12.00 per share Extend maturity by three years to October 23, 2014 Increase redemption call price from $14.25 to $18.75 per share ($22.00 for founder warrants) - 5 - Management & Board of Directors Experienced Senior Management Former Chairman, CEO of Pan Pacific Retail Properties Inc. (PNP) (97 to 06) During 9-year tenure, PNP: Acquired $2 billion of retail assets with over 18 million s.f. Grew market cap from $447 million to over $4 billion Acquired Center Trust (NYSE: CTA) in 03 for $600 million Acquired Western (AMEX: WIR) in 00 for $440 million Achieved total return to shareholders over 500% since IPO Sold PNP for $4.1 billion to Kimco (NYSE: KIM) in 06 Achieved 95%+ occupancy each quarter, averaging 97% Increased same-property NOI every quarter, averaging 4% Produced double-digit growth in same-store re-leasing rents every quarter, averaging 15% Former CFO of New Plan Excel Realty Trust (NLX) (00 to 07) During 7-year tenure, NLX: Grew market capitalization by $2.2 billion Added over 110 retail and apartment properties Achieved total return to shareholders over 300% Sold to Centro for $6.2 billion in 07 Stuart Tanz - CEO John Roche  CFO (1) Richard Baker  Executive Chairman Former President of National Realty Development Company (97-06) which: Owns and manages a retail real estate portfolio in excess of 18 million s.f. in 20 states Developed 34 Wal-Mart stores in Northeast Redeveloped and developed approximately 15 million s.f. of retail space Presently oversees the operations of Lord & Taylor and Hudsons Bay Company (1) John Roche is expected to join the Company as CFO in conjunction with the Transaction. Note: s.f. denotes square feet. - 7 - Board of Directors Richard A. Baker, Executive Chairman Stuart Tanz, CEO and President Robert C. Baker Mark Burton William L. Mack Lee S. Neibart Independent Directors Edward H. Meyer Ronald W. Tysoe Vincent S. Tese Laura H. Pomerantz Michael J. Indiveri 20 27 46 42 43 30 41 23 33 29 32 Retail / Real Estate Retail Real Estate Real Estate Finance / Real Estate Private Equity / Real Estate Private Equity / Real Estate Retail Finance / Retail Legal / Corporate Retail / Real Estate Finance Sector Expertise Years of Experience - 8 - Investment Opportunity Investment Opportunity with Proven Strategy Significant opportunity to acquire retail properties at what we believe are compelling yields and values well below their replacement cost Build a premier internally-managed equity retail REIT Capitalize on highly experienced management team led by industry leader Absence of legacy assets will allow the team to focus attention on growth opportunities Well-positioned to capitalize quickly on current distressed opportunities given strong liquidity Transaction represents a cost-effective alternative to a traditional IPO for investors Strong alignment among stockholders, management team and founders - 10 - Market Opportunity Very large, broad existing market with highly fragmented ownership Limited number of large national players able to take advantage of opportunities According to the International Council of Shopping Centers in 2008, there were: Over 102,000 shopping centers in the US representing over 7 billion s.f. of gross leasable area (GLA) Total retail space of 14.2 billion s.f. of GLA Over 1.1 million retail establishments in the US Compelling demographics including population and income growth to provide long-term support to retail industry, particularly on the east and west coasts of the US Constrained new supply given continuing declines in new retail construction Current credit crunch has created significant opportunities to buy assets from distressed owners - 11 - $0 YTD The onset of the credit crisis has led to a collapse of new CMBS issuance since 2007 Absent a recovery, owners will not be able to refinance upcoming maturities using CMBS Market conditions are creating opportunities to acquire quality assets from distressed owners CMBS represents a subset of a bigger refinancing problem for real estate assets Looming Debt Maturities Rising CMBS Maturities Collapse of US CMBS Issuance Source: Bloomberg as of August 2009. Source: NAREIT & Trepp. $0 2018+ - 12 - 11/08 12/08 1/09 2/09 3/09 4/09 5/09 6/09 7/09 8/09 Retail Multi-Family Office Hotel Other Industrial Office 28% Hotel 9% Other 8% Multi-Family 21% Retail 29% Industrial 5% Over $600 billion in CMBS outstanding Retail represents approximately 30% of total CMBS outstanding Over $5.7 billion of retail CMBS is considered delinquent CMBS Market to Drive Retail Opportunities Delinquent Retail CMBS Growth Current Balance of 60+ Days Delinquent CMBS CMBS Outstanding by Property Type CMBS Overview Source: Bloomberg as of August 2009. - 13 - Strategic Overview Acquisition Strategy Focus primarily on unique (not widely marketed) opportunities to acquire assets from distressed, inadvertent and/or absentee owners Focus on necessity-based retail properties and portfolios Community and neighborhood shopping centers Anchored by national and regional department stores, supermarkets and drugstores Established metropolitan markets with strong income and population growth Priced below replacement cost Capitalize on management teams extensive network of relationships with retailers, brokers, institutional owners, banks, private owners, and other real estate operators to generate a consistent flow of off-market acquisition opportunities Opportunistically evaluate opportunities to buy retail real estate companies experiencing financial distress. distress. Significant pipeline of portfolios and properties currently under review Sizable portfolios and individual properties of high quality assets held by distressed owners Large portfolios of properties and single properties where management believes it can add significant value Opportunities to acquire properties from real estate rich retailers experiencing liquidity issues - 15 - Superior Origination Capabilities Senior Management Relationships Internal Acquisitions Staff Strategic Board Members Sourcing Arrangements  Retailers Brokers  Institutional Owners Real Estate Operators Private Owners Banks  Robert Baker  NRDC Mark Burton  Abu Dhabi William Mack  AREA  Lee Neibart  AREA  Ronald Tysoe  CIBC  Laura Pomerantz  PBSRealty Advisory Experience developing,acquiring and managing over 36million s.f. of real estate  Strategic relations withretailers, sponsors andinstitutions  Stuart Tanz  Richard Baker Director of Acquisitions Financial Analyst Current Investment Pipeline of Approximately$3 Billion - 16 - Target Eastern and Western States Focus on target markets with: Strong population, employment, and household income growth (targeting 5 of top 10 markets) Strong retail sales growth (targeting 11 of top 15 markets) Large, fragmented ownership of retail properties Historically strict development restrictions Capitalize on managements long-standing track record and breadth of industry contacts on east and west coast. East Coast West Coast Washington D.C. NY Metro Area New Jersey Philadelphia Northern California Southern California Washington Oregon - 17 - Operating Strategy Enhancing rental revenue and underlying value through hands-on, aggressive management Pro-actively restructure leases to meet tenants needs while improving overall economics Seek opportunities to improve tenant retention Make rapid and cost-effective cosmetic and functional improvements Re-merchandise to provide in demand and complementary goods/services Re-tenant to achieve optimal tenant mix, stable income, tenant flexibility and rent growth Monitor expenses and prudently carry out capital expenditures Management and Leasing Strategy Our goal is to internalize our property management and leasing operations as the portfolio grows over time to create a fully integrated real estate operating platform with an efficient cost structure As capital is being deployed, the Company will initially partner with a select group of third party property managers with whom management has established relationships - 18 - Financing Strategy Maintain a conservative and flexible capital structure Initially rely on low LTV cost-effective property-level financing Broaden financing sources to include corporate level financings as a REIT Warrants to provide additional equity capital upon exercise by holders Maintain a conservative payout ratio to preserve flexibility to increase dividends over time Actively evaluating opportunities to establish a line of credit with relationship lenders - 19 - Warrant Overview and Strategy Restructuring terms of existing warrants for the benefit of the Company Increase exercise price from $7.50 to $12.00 per share Extend maturity by three years to October 23, 2014 Increase redemption call price from $14.25 to $18.75 per share ($22.00 for founder warrants) Following the transaction, there will be 49.4 million warrants outstanding Public warrants must be exercised for cash representing potential proceeds of $496.8 million Provide equity capital at over a 20% premium to going-in Trust Value per share Transaction requires approval of a majority of warrant holders The Company will evaluate opportunities to acquire warrants to mitigate dilution as well as induce conversions to generate additional investment capital over time - 20 - Financial Overview Summary Financial Overview Transaction (All amounts in $US millions except per share values) July 31, 2009 Maximum Minimum Investment Held in Trust Less:Accrued Expenses Less:Estimated Transaction Expenses - Shares Outstanding (1) Trust Value per Share Market Value per Share Transaction Value vs. Trust Value Equivalent IPO Gross Spread / Discount (4) 2.1% 4.2% Multiple of Book Value x x Current Market Value vs. Trust Value Equivalent IPO Gross Spread / Discount (6) 0.7% 0.7% Multiple of Book Value x x (1) Shares outstanding following the transaction include 150,000 shares retained by non-founder directors. (2) Represents Investment Held in Trust, including Investment Held in Trust for the Underwriter, net of expenses, divided by public shares outstanding. Note that Trust Value per Share is not necessarily indicative of the price at which the Companys share may trade. (3) Reflects market price per share of August 26, 2009. (4) Represents the percentage discount of the Trust Value per Share after the transaction relative to the Trust Value per Share as of July 31, 2009. (5) Calculated as the ratio of Trust Value per Share as of July 31, 2009 to Trust Value per Share after the Transaction. (6) Represents the percentage discount of the Market Value per Share relative to the Trust Value per Share as of July 31, 2009. (7) Calculated as the ratio of Trust Value per Share as of July 31, 2009 to Market Value per Share. - 22 - Select Shopping Center REITs Dividend Payout Equity Mkt. Enterprise 2010E Price / Total Debt / Company Name Yield Ratio Cap Value FFO AFFO Total Mkt. Cap Kimco Realty Corporation 1.9% 18.8% x x 43.2% Federal Realty Investment Trust 4.3% 70.2% 33.4% Weingarten Realty Investors 5.2% 50.0% 48.2% Regency Centers Corporation 5.6% 159.5% 41.4% Equity One, Inc. 7.5% 96.8% 43.9% Saul Centers, Inc. 4.8% 61.9% 40.0% Acadia Realty Trust 4.7% 75.0% 56.5% Urstadt Biddle Properties Inc. 6.0% 80.0% 23.2% Mean 5.0% 76.5% x x 41.2% Median 5.0% 72.6% 42.3% Source: SNL Financial estimates / financial data Reflects quarter ended June 30, 2009 FFO annualized. Reflects market value of equity plus market value of preferred, net debt and minority interest. Total debt includes borrowings, repurchase agreements, notes, bonds, debentures, ESOP liabilities, and capital leases.Total market capitalization reflects market value of equity plus total debt, minority interest and market value of preferred. Note: Reflects closing prices as of 8/26/2009 - 23 - Appendix Board of Directors Biographies 43 years of experience Founder and Senior Partner of AREA Property Partners Experienced in real estate investment and ownership, including acquisitions, development, finance, dispositions, leasing and management Senior Partner of the Mack Organization Non-executive Chairman of Mack-Cali Realty Corporation Chairman of the Solomon R. Guggenheim Foundation William L. Mack 46 years of experience Chairman and CEO of National Realty & Development Corporation Responsible for managing the ongoing portfolio company while providing strategic planning and sourcing of new deals Provides real estate valuation and re-purposing expertise to NRDC Equity Partners Experienced in real estate acquisition, construction, financing and management Robert C. Baker 42 years of experience CIO of Real Estate Department at Abu Dhabi Investment Council and Abu Dhabi Investment Authority Former Managing Director at AIG Global Real Estate Investment (Europe) Limited, where he was responsible for making investments throughout Europe Former CEO of Real Estate at United Bank of Kuwait PLC Former Chairman of RICS Commercial Property Panels Former Chairman of Investment Property Forum Mark Burton 30 years of experience Senior Partner of AREA Property Partners Oversees global day to day activities of AREA Property Partners, including portfolio company and fund management, strategic planning and new business development Former Executive Vice President and Chief Operating Officer of the Robert Martin Company Lee S. Neibart - 25 - Independent Directors Former Senior Advisor with Perella Weinberg Partners LP Former Vice Chairman, Chief Financial Officer and Director of Federated Department Stores Director of Canadian Imperial Bank of Commerce (CIBC) Member of the board of directors of Scripps Networks Interactive, Inc. Member of the board of directors of Taubman Centers, Inc. Ronald W. Tysoe Former Chairman and CEO of Grey Global Group, a global advertising agency Director of the Jim Pattison Group, a diversified company located in Canada Director of Ethan Allen Interiors Inc. Director of National Cinemedia, LLC, an operator of digital theatres Director of Harman International Industries, Inc., a manufacturer of high-quality, high-fidelity audio and electronic products Former Director of May Department Stores Edward H. Meyer Former Chairman of Wireless Cable International and Cross Country Wireless Director of Bear Stearns Companies; Bowne & Co.; Cablevision Inc.; Mack-Cali Realty Corp.; GAMCO Investors Inc. Former Chief Executive Officer and Chairman of the New York State Urban Development Corp. Former Partner in the law firm of Tese & Tese Vincent S. Tese Principal of PBS Realty Advisors LLC Former Senior Managing Director of Newmark & Company Real Estate Former Executive Managing Director of S.L. Green Former Executive Vice President and Director of The Leslie Fay Companies (1993  1994), designer, manufacturer and marketer of diversified lines of women's dresses and sportswear Laura H. Pomerantz CFO of Amalgamated Bank Former Executive Vice President and CFO of City & Suburban Federal Savings Bank Former Senior Vice President and CFO of Savings Bank of Rockland County Michael J. Indiveri - 26 - Investor Contact For additional information or to schedule a presentation, please contact: Mr. Joseph Roos NRDC Acquisition Corp. 3 Manhanttanville Road Purchase, NY 10577 (914) 272-8066 - 27 -
